Citation Nr: 1029730	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  05-32 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to June 1946, 
June 1947 to August 1947, and November 1950 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in December 2007.  This matter was 
originally on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In October 2007, the appellant testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2005).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2004; the appellant is the 
Veteran's widow.  

2.  The death certificate lists under Part I the immediate cause 
(final disease or condition resulting in death) as 
cardiopulmonary arrest due to or as a consequence of cardiac 
arrhythmia and myocardio infarction, pulmonary embolism.  Under 
Part II, other significant conditions contributing to death but 
not resulting in the underlying cause given in Part I were 
Crohn's disease, renal failure ischemic and hemorrhagic stroke.  
It was also noted on the death certificate that due to space 
limitations, diagnosis below were unable to be written on 
original death certificate, Part II and listed mild ileus, 
pseudomembranous colitis, urinary tract infection, acute 
respiratory distress syndrome, major depressive disorder, 
hypertension, chronic deep venous thrombosis, pneumonia, history 
of posttraumatic stress disorder (PTSD), and history of 
hyperlipidemia.

2.  The medical evidence of record establishes an etiological 
relationship between the Veteran's death and active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause 
of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a Veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a section 5103(a)-
compliant notice.  

The Board observes that in light of the favorable outcome of this 
appeal, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  

Service Connection for the Cause of the Veteran's Death

The appellant contends that she is entitled to Dependency and 
Indemnity Compensation (DIC) benefits on the basis that a 
service-connected disability contributed to the death of her 
spouse, the Veteran.  Specifically, the appellant contends that 
the Veteran's PTSD and its related stress contributed materially 
and substantially to the Veteran's death and that service 
connection is warranted for the cause of the Veteran's death.

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected disability.  
38 U.S.C.A. § 1310.  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death. 38 C.F.R. § 3.312(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory cause 
of death.  For a service-connected disability to be the principal 
(primary) cause of death, it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute substantially 
or materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Veteran died in March 2004.  The death certificate lists 
under Part I the immediate cause (final disease or condition 
resulting in death) as cardiopulmonary arrest due to or as a 
consequence of cardiac arrhythmia and myocardio infarction, 
pulmonary embolism.  Under Part II, other significant conditions 
contributing to death but not resulting in the underlying cause 
given in Part I were Crohn's disease, renal failure ischemic and 
hemorrhagic stroke.  It was also noted on the death certificate 
that due to space limitations, diagnosis below were unable to be 
written on original death certificate, Part II and listed mild 
ileus, pseudomembranous colitis, urinary tract infection, acute 
respiratory distress syndrome, major depressive disorder, 
hypertension, chronic deep venous thrombosis, pneumonia, history 
of posttraumatic stress disorder (PTSD), and history of 
hyperlipidemia.

At the time of the Veteran's death, service connection was in 
effect for anxiety reaction, also diagnosed as PTSD; bilateral 
shoulder periarticular fibrositis; cervical, thoracic, and lumbar 
fasciitis with fibrosis.  

In support of this claim, the appellant submitted a March 2004 
letter by Dr. Sian in which she stated, 

This is an addendum to the death certificate of [the 
veteran] ...  [The veteran] had been under my care for 
primary medical needs since November 10, 1998.  In all 
the time I knew him he exhibited severe anxiety.  He 
was diagnosed as having Post Traumatic Stress 
Disorder, which was under a different name in the 
40's-60's.  He had several other medical and surgical 
problems including, Gall Bladder, Hernia, Total hip 
repair.  His lifestyle was miserable, no sleep, 
nightmares, poor appetite, gastro intestinal problems, 
erectile dysfunction, and many other conditions 
induced by stress.  In February 2004 he sustained a 
stroke, although his blood pressure was well 
controlled, he was discharged into rehab, only to be 
admitted back into the hospital ... with a massive heart 
attack.  His Kidneys, brain, intestines, and lungs 
failed and ultimately he had a cardiopulmonary arrest 
and died.  He was under the care of my associate Dr. 
Gu since hospital regulations allow only internists in 
intensive care units.  

The objective of this letter is not to change the 
diagnosis, but to add a very significant factor to his 
demise, namely stress that is Post Traumatic Stress 
Disorder.



In an October 2004 letter, Dr. Sian stated, 

[The veteran] was well known to me since November of 
1998.  He had a number of medical and orthopedic 
problems which was mostly resolved.  Most of [the 
veteran's] problems that he complained about was 
induced by the stress and anxiety he was experiencing  
[The veteran] was suffering from PTSD and for the past 
two years his stress level was becoming more & more 
intense.

[The veteran was being treated at the VA Clinic in 
Viera for PTSD.  His physician at the VA clinic 
suggested that not only should he keep his 
appointments with her but he should see me, his 
primary doctor, on a regular basis.  His visits to my 
office increased over the past two years.  Many tests 
were run by my office as well as specialists and the 
tests came back with nothing seriously wrong.  [The 
veteran] suffered with deep anxiety due to his PTSD.  
I strongly believe that [the veteran]'s PTSD 
contributed a major role in his retrogression and 
ultimately his demise.

... On [the veteran's] last admission leading to his 
demise, he was taken care of by Dr. ... Gu.  She is an 
internist who has privileges at the intensive care 
unit of Homes Regional Hospital, where [the veteran] 
was.  Family practitioners are off limits in ICCU.  
Dr. Gu was a prospective buyer of my office and was 
functioning as a partner at that time.  She had access 
to [the veteran's] records at that time.  
Unfortunately the patient's condition deteriorated and 
he expired ...  Dr. Gu signed the death certificate 
without consulting me or [the veteran's] records.  ...

In December 2007, the Board remanded the case for an opinion as 
to whether the veteran's PTSD contributed to his death.  In 
August 2009, Dr. Westwell provided an opinion that there was a 
lack of data and unanswsered questions that would allow her to 
provide a fair opinion.  Dr. Westwell noted that there existed a 
lack of social, familial, and behavioral history as well as her 
own lack of ability to assess the severity of the mental 
condition.

Dr. Westwell stated, 

Mental conditions have been linked to patient 
suicides, treatment compliance, and certainly 
literature exists linking stress to a variety of 
medical ailments.  Empirical evidence linking PTSD to 
cardiovascular conditions has been limited and quite 
debated.  Some studies I have reviewed suggest an 
association between PTSD and cardiac factors while 
others find no relationship.  Studies of veterans from 
prior wars have found that those with posttraumatic 
stress  disorder (PTSD) are at "significantly 
increased risk of developing and dying from 
cardiovascular disease".  Furthermore "psychiatric 
morbidity is increasingly being recognized as an 
important risk factor for poor post-myocardial 
infarction outcome".  Other studies suggest "there 
are biologically plausible mechanisms to connect PTSD 
to heart disease, ranging from hypothalamic pituitary-
adrenal or pympathetic-adrenal-medullary axes to 
health behaviors such as overeating or drinking 
alcohol".  However, suggestion has also been made 
that some common genetic pathway might underlie a 
predisposition to both PTSD and heart disease.  So, 
while suggestion has been made, the literature varies 
in explanations and outcomes.

According to what I have reviewed, the death 
certificate shows the cause of death as being medical 
conditions, specifically cardiopulmonary arrest with 
contributing factors being cardiac arrhythmia, 
myocardial infarction and pulmonary embolism.  Whether 
or not the PTSD was a contributory cause of his death 
is speculative.  There appears evidence that the PTSD 
affected this man's quality of life.  This is not the 
same as saying it contributed to his death.  We must 
also consider the fact that family history must not be 
rule[d] out as a contributory factor.  Medical records 
from the VA report his father suffered heart failure.  
Was there then a positive family history of heart 
disease/problems in existence that played a role?  
Again, I can[]not rule this out from reviewing the 
evidence.  The opinion from Dr. [] Trespalacios 
rendered on this case, discusses the fact this male 
has COPD, a disease associated with cigarette smoking.  
She suggests there exists an association between 
smoking and CAD (smoking being a risk factor).  VA 
records reveal this man smoked "2 and 1/2 PPD 
cigarettes for 60 years".  Did this contribute to his 
cardiac problems and eventual death?  I can[]not rule 
this out.

With all these questions and factors, I am unable to 
offer a medical opinion without speculating.  It seems 
impossible to know if PTSD contributed to this man's 
death in lieu of all the aforementioned factors and 
considerations.

In January 2010, the Board referred the case to a medical expert 
to address whether or not the Veteran's anxiety reaction/PTSD was 
either the principal or a contributory cause of the Veteran's 
death and whether the Veteran's death was in any way 
etiologically related to service.

In March, Dr. Weeks, a cardiologist, provided the following 
opinion, 

... The patient was born in 1926 and died in 2004. ... 

The patient service in active duty from June 1944 to 
June 1946; in June 1947, to August 1947; and then 
again, in November 1950, to December 1968.  ... 

First of all, PTSD, as it is known in this case, was 
clearly diagnosed, and was being treated at the time 
of his death.  

His death certificate states that he died of cardio 
pulmonary arrest as a consequence of cardiac 
arrhythmias, as a consequence of myocardial 
infarction, and pulmonary embolism.  

Other contributing factors as noted in the chart, 
including Crohn's disease, renal failure, and 
hemorrhagic stroke.  ... 

Patient died at the age of 78.  

Abnormal EKGs were read and reviewed and I can comply 
that in 1970 that he did have some minor EKG 
abnormalities, particularly with Master's Two-Step 
Tracings.  The heart rate did not increase very much, 
but he still had some minor abnormalities.  The 
tracings are of poor quality as we would consider them 
today, but still, slight EKG abnormalities is noted.
  
Whether is it suggested that the patient had coronary 
artery disease or not is problematical (?) (I'll make 
a statement and note on that at this time, except that 
to say that it is probable that he had some minimal 
cardio disease or light coronary artery disease at the 
time of that treadmill.)  

But this abnormality was noted in 1970, and he had 
gotten out of the service in 1968.  Therefore, it is 
likely that he had coronary artery disease at the time 
of his discharge either as minimal to moderate.  

The underlying question of post traumatic stress 
causing increased Epinephrine output, which would lead 
to this patient's death, is obviously very difficult 
to answer.  Stress is a contributor, as it is well 
known to increase the presence of coronary artery 
disease, and could have, (and may have more likely 
than not), been a contributing factor in this 
patient's death.  

This was a long-term effect, but it would have 
appeared as that this patient's death was certainly 
related to stress in a greater likelihood of more than 
50% factor of his death.  

... to reinstate the fact that this patient had post 
traumatic stress syndrome in a rather severe fashion, 
with a large amount of emotional stress.  This was 
probably long-term and ongoing.  He also has coronary 
artery disease, probably right through 1970, and 
probably present before then.  I think therefore, that 
the additional stress of PTSD is related to his death, 
and should be considered as such. ... 

Resolving all reasonable doubt in the appellant's favor, 
the Board finds that the evidence reasonably establishes 
that the Veteran's service-connected PTSD contributed to 
his death.  Consequently, service connection for the cause 
of the Veteran's death is warranted; entitlement to DIC 
benefits is established.




ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


